Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 12/2/2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, none of the prior art of record teaches or suggests a toner cartridge having a first and a second casings, wherein the second casing defining an internal space in communication with the internal space of the first casing, the toner cartridge being pivotable about the first casing relative to the cartridge accommodating part between a first position where the shutter is in the open position and attachment of the process cartridge to the main casing is allowed and a second position where the shutter is in the closed position and attachment of the process cartridge to the main casing is not allowed in combination with the remaining claim elements.
Regarding claims 11-20, none of the prior art of record teaches or suggests a toner cartridge having a first and a second casings, wherein the second casing defining an internal space in communication with the internal space of the first casing, the toner cartridge being pivotable about the first casing relative to the cartridge accommodating part between a first position where the process cartridge is attachable to the main casing and a second position where the process cartridge is unattachable to the main casing, the second position being different from the first position in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852